Title: From Thomas Jefferson to Charles Williamos, 7 July 1785
From: Jefferson, Thomas
To: Williamos, Charles



Sir
Paris July 7. 1785.

The inclosed letter will inform you how much reason I have to be dissatisfied with the liberty you have taken with my name. Did the humiliating light in which you have represented me concern me as an individual only, I should be disposed to neglect it, and to spare myself the pain of the present letter. But in my present situation my conduct and character is interesting to the nation whose servant I am. I have no right therefore to neglect this transaction. The man upon whom the pecuniary injury falls has applied to me for a certificate that you were not authorized by me in what you did, of which he means to avail himself with the Police. I have desired him to apply to you, with an assurance that if he did not obtain immediate satisfaction, I would give him the certificate desired. To remove the foundation of such an abuse hereafter I must pray a discontinuance of all further intercourse between us. I find this the more necessary as an opinion has got abroad, I know not how, that you are invested with some public character from the United States. It is not proper that their reputation should be staked on the conduct of any person with whom they have not really entrusted it. I have, as was my duty, contradicted this opinion, on every proper occasion, by assuring those who had entertained it that you had not received this mark of confidence from our new republic, and that you could not as yet be a citizen of it, as you had visited it only for two or three months since the peace, and were still as I had understood an officer on half pay in the British service, a condition inconsistent with the abjuration of allegiance to any foreign power which is necessary on becoming an American citizen. I rely on your concurrence in setting the public opinion to rights on this subject; and if I have been misinformed as to the circumstance of your being still on British pay I shall be glad to be set to rights myself. I am Sir Your humble servt.,

Th: Jefferson

